                                                                                        FILED
                                                                                     FILED
                                                                                 CLERK’S OFFICE
                                                                                     CLERK’S  OFFICE
                                                                                 United
                                                                                  UnitedStates
                                                                                         StatesDistrict
                                                                                                DistrictCourt
                                                                                                        Court
                                                                                 Eastern District of Tennessee
                                 UNITED STATES DISTRICT COURT
                                                                                 Date: Oct 30, 2019, 11:07 am
                                EASTERN DISTRICT OF TENNESSEE

   IN RE:                                                )
                                                         )                     SO-19-17
   REASSIGNMENT OF CASES TO                              )
   MAGISTRATE JUDGE                                      )
   CYNTHIA RICHARDSON WYRICK                             )

                                          STANDING ORDER

            Pursuant to 28 U.S.C. § 137, it is hereby ordered:

            1. Pending criminal cases assigned to Magistrate Judge Dennis H. Inman as the referral

               judge are REASSIGNED to Magistrate Judge Cynthia Richardson Wyrick, unless

               otherwise ordered by the Court;

            2. Pending Greeneville civil cases assigned to other magistrate judges in the District as

               the referral judge are REASSIGNED to Magistrate Judge Cynthia Richardson Wyrick

               as the referral judge, unless otherwise ordered by the Court;

            3. Case number 2:16-CV-272, which was previously assigned to another magistrate judge

               pursuant to 28 U.S.C. § 636(c), is REASSIGNED to Magistrate Judge Cynthia

               Richardson Wyrick; and

            4. Closed cases assigned to Magistrate Judge Clifton L. Corker or to Magistrate Judge

               Dennis H. Inman in which a motion is filed will be REASSIGNED to Magistrate Judge

               Cynthia Richardson Wyrick, unless otherwise ordered by the Court.

            ENTER:


                                          ___________________________________________
                                          CHIEF UNITED STATES DISTRICT JUDGE




Case 2:18-cr-00017-RLJ-CRW Document 1339 Filed 10/30/19 Page 1 of 1 PageID #: 8106
